Citation Nr: 0817094	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-20 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than February 
27, 2004, for additional compensation for a dependent spouse.

2.  Entitlement to an effective date earlier than October 1, 
2003, for additional compensation for a dependent child based 
upon school attendance.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 administrative decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

In the veteran's VA Form 9, Appeal to the Board, received in 
June 2006, he requested a hearing before the Board at the RO.  
A hearing was scheduled in September 2007, but the veteran 
failed to appear for the scheduled hearing.  Thus, there is 
no hearing request pending at this time.  38 C.F.R. 
§ 20.704(d) (2007).


FINDINGS OF FACT

1.  On February 27, 2004, VA received a Declaration of Status 
of Dependents (VA Form 21-686c), in which he indicated he was 
married to MM and had a dependent child, L, based upon school 
attendance.  

2.  The preponderance of the evidence is against a finding 
that the veteran properly informed VA of his marriage in 
March 1994 prior to February 27, 2004, including filing an 
informal claim for additional dependent benefits for his 
marriage.

3.  The veteran did not file an informal or formal claim for 
dependent benefits regarding L's school attendance within one 
year after her 18th birthday.  

4.  Dependent child, L, began her third year of college on 
September 1, 2003.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
27, 2004, for additional compensation for a dependent spouse 
have not been met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 
2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 3.401 (2007).

2.  The criteria for an effective date of September 1, 2003, 
but no earlier, for additional compensation for a dependent 
child based upon school attendance have been met.  38 
U.S.C.A. §§ 1115, 5110, 5111; 38 C.F.R. §§ 3.31, 3.204, 
3.400, 3.401.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in June 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA informed 
the claimant of the need to submit all pertinent evidence in 
his possession.  

The veteran has appealed the effective dates assigned for 
adding dependents and h he has been provided notice of the 
provisions which address effective dates for adding a 
dependent to his award.  While the veteran did not receive 
full notice prior to the initial decision, after pertinent 
notice was provided, the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
The claims were readjudicated in a December 2006 supplemental 
statement of the case.  The veteran has not identified any 
evidence needed to substantiate his claims, and a VA 
examination is not warranted in this case.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
veteran that reasonably affects the fairness of this 
adjudication.   

Effective Dates

A 30 percent evaluation entitles a veteran to receive 
additional compensation for dependents.  38 U.S.C.A. § 1115; 
38 C.F.R. § 3.4(b)(2) (2007).  The veteran has been in 
receipt of at least a 30 percent disability evaluation since 
November 1975.  He was married in November 1975.  

In February 1980, the veteran submitted a VA Form 21-686c, 
Declaration of Marital Status, wherein he indicated was 
divorced in September 1979 and had three children.  In a 
March 1980 letter, VA informed the veteran that his 
compensation had been adjusted "as indicated on the attached 
form."  The attached form, VA Form 21-6755, entitled 
Adjustment of Disability Compensation Award Because of Change 
in Dependency Status, shows that the veteran's compensation 
had been increased as of February 1980 because of his three 
children.  VA also told him, "You are entitled to this award 
only while your disability, marital and/or dependency status 
remain unchanged.  You must report any change in your marital 
and dependency status immediately."  

From 1987 to 1992, VA regularly informed the veteran that he 
was receiving additional compensation for his children and 
told him that any change in his dependency status should be 
reported.  In 1995 and 1996, the veteran submitted evidence 
to show that two of his children were in school so as to 
continue to receive additional compensation for these 
dependents.  In August 1996, the veteran was instructed to 
keep VA informed of any changes in his dependents's status.

A January 1997 VA examination report notes that the veteran 
reported he was remarried for the third time in March 1994.  
In a May 1997 letter, VA informed the veteran that his 
disability evaluation was being increased to 50 percent.  The 
letter stated that he was being paid "additional benefits 
for your wife, and your children, M[] and L[]."  VA asked 
that the veteran inform it if there was any change in the 
status of his dependents.  In 1997, 1998, and 1999, VA told 
the veteran that he was receiving additional compensation for 
his "children."  There was no mention of additional 
compensation for a spouse.

On February 27, 2004, the veteran submitted VA Form 21-686c, 
and informed VA that he had remarried his first wife.  He did 
not provide the date of his remarriage.  He also reported 
having a child in college.  In March 2004, the school 
verified the daughter's school attendance.  In December 2004, 
the veteran, in response to November 2004 VA correspondence, 
submitted a VA Form 21-686c, which indicated he had remarried 
in March 1994.  In July 2005, the veteran submitted a copy of 
his marriage certificate.

VA awarded the veteran additional compensation for his spouse 
as of February 27, 2004.  It awarded additional compensation 
for his dependent college age child, who was attending 
school, as of October 1, 2003.  

The veteran argues that the proper effective date for the 
award of additional compensation based on the addition of his 
dependent daughter should be September 2001, i.e., when she 
started college.  He states he was unaware that VA had not 
been paying him dependency income because his monthly 
compensation was deposited directly into his account.  He 
also notes he had a stroke in February 2000.  The veteran 
claims he provided VA with the information showing his 
daughter was in college back in 2001, but that he does not 
have documentation to prove it.  He states he would not have 
put himself in this situation on purpose and that such should 
be sufficient for VA to believe that he sent in the 
documentation.  As to the effective date of the additional 
compensation for his dependent spouse, the veteran states he 
would like it to go back to the date his daughter was added-
October 1, 2003.

As noted, additional compensation may be payable for a spouse 
and child where a veteran is in receipt of a disability 
evaluation of 30 percent or more.  38 U.S.C.A. § 1115; 38 
C.F.R. § 3.4(b)(2).

An award of additional compensation on account of a dependent 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for the purpose shall 
be payable from the effective date of such rating, but only 
if proof of a dependent is received within one year from the 
date of notification of such rating action.  38 U.S.C.A. § 
5110(f).  The effective date of the award of any benefit or 
any increase therein by reason of marriage or the birth or 
adoption of a child shall be the date of such event if proof 
of such event is received by the Secretary within one year 
from the date of the marriage, birth, or adoption.  38 
U.S.C.A. § 5110(n).  Otherwise, the effective date for an 
award of additional benefits for a dependent shall be the 
latest of the following dates: (1) the date notice is 
received of the dependent's existence, if evidence is 
received within one year of the event or VA's request, (2) 
the date dependency arises, or (3) the effective date of the 
qualifying disability rating provided evidence of dependency 
is received within one year of notification of such rating 
action, or the date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b).

VA will accept the written statement of a claimant as proof 
of marriage or birth of a child for purposes of determining 
entitlement to benefits as long as the statement contains the 
month, year, and place of the event, the full name and 
relationship of the other person to the claimant, and the 
dependent's social security number.  38 C.F.R. § 3.204(a)(1).  

A valid marriage may be established by various types of 
documentary evidence, to include a copy or abstract of the 
public record of marriage, or the original certificate of 
marriage.  38 C.F.R. § 3.205(a).

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007); see also 38 C.F.R. § 
3.155(a) (2007) (veteran can file an informal claim by 
communicating an intent to apply for one or more VA 
benefits).

Additional compensation may be paid from a child's 18th 
birthday based upon school attendance, if the child was at 
that time pursuing a course of instruction at an approved 
educational institution, and a claim for such benefits is 
filed within one year from the child's 18th birthday.  38 
C.F.R. § 3.667(a)(1).  Compensation based upon a course of 
instruction at an approved educational institution which was 
begun after a child's 18th birthday may be paid from the 
commencement of the course, if a claim is filed within one 
year from that date.  38 C.F.R. § 3.667(a)(2).

The term "child" means, among other things, an unmarried 
person who is under the age of 18 years or who, after 
attaining the age of 18 years and until completion of 
education or training (but not after attaining the age of 
23 years), is pursuing a course of instruction at an approved 
educational institution.  38 C.F.R. § 3.57(a).

Dependent Spouse

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an effective date earlier than February 27, 
2004, for payment of additional compensation for a dependent 
spouse.  The veteran has not alleged that he informed VA of 
his third marriage at the time it occurred or within one year 
of the marriage, which was in March 1994.  Therefore, an 
effective date going back to March 1994 is not possible.  

In the May 2006 statement of the case, the Decision Review 
Officer inaccurately stated, "Review of the entire record 
gives no indication of that marriage prior to receipt of the 
claim on February 27, 2004."  The veteran expressly stated 
at a January 1997 VA examination that he had married for the 
third time in March 1994.  The Board has considered whether 
this was an informal claim for increased compensation based 
upon a dependent spouse, and finds that it is not.  An 
informal claim must express an intent to file a claim.  
38 C.F.R. § 3.155.  At the VA examination the veteran was 
merely reporting his marital status to the examiner.  There 
is no indication that he was intending to file a claim for 
increased compensation from that factual background.  
Therefore, the Board does not find that an informal claim for 
increased compensation based upon a dependent spouse was 
filed at that time.  

Confusing this issue is May 1997 VA correspondence which 
notified the veteran that he had been awarded an increased 
disability evaluation for his service-connected psychiatric 
disorder, and which informed him that he was receiving 
additional benefits for his wife and children.  Thus, it 
could be argued that the veteran did not believe he had to 
submit documentation showing his third marriage since it 
appeared VA already had that information.  However, in 
reviewing the record, the veteran was told multiple times 
after the May 1997 letter that he was receiving additional 
compensation for his "children."  Specifically, these 
notices were sent in September 1998, October 1998, and April 
1999.  There was no mention of additional compensation for 
his wife.  At any time, the veteran could have questioned VA 
about the status of his compensation to ensure that he was 
receiving the appropriate amount. 

The first time the veteran showed an intent to establish his 
wife as a dependent was on February 24, 2004, when he 
submitted a VA Form 686c, Declaration of Dependents.  In 
November 2004, VA informed the veteran that it needed 
additional information on his wife.  In December 2004, the 
veteran submitted the necessary information regarding his 
third marriage.  

Regarding the three possible effective dates delineated in 38 
C.F.R. § 3.401(b), the date the veteran's claim for 
additional compensation for dependents was received on 
February 27, 2004.  Dependency arose in March 1994, when the 
veteran and his spouse remarried.  There is no evidence that 
the veteran provided notification to VA within one year of 
the date that dependency arose.  Rather, the RO first 
received notification of the spouse on February 27, 2004.  
Even then, he failed to provide the necessary information to 
establish a valid marriage to his wife.  For example, he did 
not provide the date of the marriage.  See 38 C.F.R. 
§ 3.204(a)(1).  Lastly, the effective date when the veteran's 
rating was increased to at least 30 percent was November 10, 
1975, but he was not married at that time.  Thus, the latest 
of these dates is February 27, 2004.

In light of the foregoing, the evidence preponderates against 
granting an effective date prior to February 27, 2004, for 
the addition of the veteran's spouse as a dependent, as VA 
did not have the necessary information on the veteran's 
spouse prior to this date.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Dependent Child

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of an 
effective date of September 1, 2003, but no earlier, for 
adding the veteran's daughter as a dependent child based upon 
her school attendance.  From 1990 to 1999, VA sent 
computerized letters to the veteran informing him that his 
increased compensation due to dependent children would end in 
April 2001, when his youngest child, L, turned 18 years old.  
The veteran's other children had gone on to college after 
turning 18 years old, and he continued to receive dependent 
benefits for those children because he promptly informed VA 
of their continued education.  

Following April 2001, there is no documentation in the claims 
file that shows that L had entered college.  In the May 2006 
statement of the case, the Decision Review Officer noted that 
it was VA policy to forward a VA Form 21-674, Request for 
Approval of School Attendance, to all beneficiaries when a 
dependent child reached age 18.  There is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need 
only mail notice to the last address of record for the 
presumption to attach).  Thus, the veteran would have 
received this form in 2001.  Subsequently, no claim, either 
formal or informal, for payment of additional dependency 
benefits for L based upon school attendance was filed until 
February 2004.  While the veteran claims that he submitted 
documentation showing that L had entered college in September 
2001, there is nothing in the claims file to substantiate 
such.  

The veteran's claim was submitted in February 2004.  The 
regulation allows for payment from the commencement of the 
course, if filed without one year from that date.  38 C.F.R. 
§ 3.667(a)(2).  The record shows that the fall semester began 
on September 1, 2003.  Applying the regulation to the facts 
in this case, the effective date for adding the veteran's 
daughter as a dependent would be September 1, 2003.  An 
effective date earlier than that is not available.

The Board acknowledges that the veteran suffered a stroke in 
February 2000, and that he claims that he has been unable to 
"always stay on top of things."  There is, however, no law 
or regulation that allows VA to grant an earlier effective 
date on that basis.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

An effective date earlier than February 27, 2004, for 
additional compensation for a dependent spouse is denied.

An effective date earlier than October 1, 2003, for 
additional compensation for a dependent child based upon 
school attendance is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


